Citation Nr: 9908150	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently rated as 20 percent disabling.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 (1998), based on 
hospitalization in July 1992.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1948 to July 1954.  This appeal 
arises before the Board of Veterans' Appeals (Board) of the 
Department of Veterans Affairs (VA) from a rating decision of 
February 1993 from the Cleveland, Ohio, Regional Office (RO).  
This appeal was previously remanded by the Board in August 
1994, and June 1996.  While the case was pending before the 
Board, the veteran submitted additional evidence which was 
received in October 1998.  This evidence consisted of written 
statements from the veteran and medical records from the 
Cuyahoga Falls General Hospital.  A waiver form was not 
submitted.  The Board finds that these documents are not 
relevant as to the issues of entitlement to an increased 
evaluation for a duodenal ulcer or as to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29, 
based on hospitalization in July 1992, and therefore referral 
of these issues back to the RO is not required.  38 C.F.R. 
§ 20.1304 (1998).  

In the Board's previous remands, it was noted that the 
veteran had raised the issue of entitlement to service 
connection for a psychiatric disorder.  This issue was 
referred to the RO for appropriate disposition.  However, no 
action on this issue has been taken by the RO.  Therefore, 
the Board again refers the issue of entitlement to service 
connection for a psychiatric disorder to the RO for 
appropriate development and adjudication.  

The issue of whether new and material evidence has been 
submitted in order to reopen a claim for entitlement to VA 
compensation benefits as per 38 U.S.C.A. § 1151 will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer disorder 
is productive of no more than moderate impairment.

2.  The veteran was hospitalized from July 4, 1992, to July 
29, 1992, a period greater than 21 days, for treatment of a 
nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected duodenal ulcer disease have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).

2.  The criteria for a temporary total disability rating 
based on hospitalization from July 4, 1992, to July 29, 1992, 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims of 
entitlement to an increased rating for a duodenal ulcer and 
entitlement to a temporary total rating are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); that is, he has 
presented a claim that is plausible.  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been requested or associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him is satisfied.  Id.  

I.  Increased Evaluation for Duodenal Ulcer

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record demonstrates that the veteran served 
on active duty from September 1946 to March 1948 and from 
September 1948 to July 1954.  Service medical records 
indicate that the veteran was seen for complaints of 
gastrointestinal pain, nausea, and vomiting while on active 
duty.  A Board decision of October 1956 granted entitlement 
to service connection for a duodenal ulcer.  This disability 
was evaluated as 10 percent disabling.  

Treatment records from the VA Medical Center in Cleveland, 
Ohio, demonstrate that the veteran underwent an esophagoscopy 
in April 1957 and a transthoracic repair of an esophageal 
hiatus hernia in May 1957.  Service connection has not been 
granted for any residuals of the transthoracic hiatal hernia 
repair.  These treatment records also include a diagnosis of 
duodenal ulcer, history, chronic, treated and improved.

A rating decision of June 1958 decreased the veteran's 
evaluation for his service-connected duodenal ulcer to a 
noncompensable level due to the fact that recent medical 
findings failed to demonstrate a current duodenal ulcer.  The 
veteran was admitted to the VA Medical Center in Cleveland, 
Ohio in March 1961.  The report from this period of 
hospitalization demonstrates that the veteran had an acute 
exacerbation of a chronic duodenal ulcer, which was improved 
following treatment.  A rating decision of June 1961 
increased the evaluation of the service-connected duodenal 
ulcer to 10 percent.  

A September 1963 discharge summary from the Cleveland VA 
Medical Center demonstrates that the veteran was diagnosed 
with multiple function complaints in an inadequate 
personality; status post-repair hiatus hernia, no history of 
reoccurrence; and history of ulcer disease, with minimal 
deformity of the duodenal bulb radiologically.  The report 
states that as to the duodenal ulcer, there was no activity 
clinically or radiologically at that time.  A rating decision 
of December 1964 granted an increased evaluation for the 
veteran's service-connected duodenal ulcer to 20 percent.  

VA Outpatient treatment records from 1985 to 1987 display 
that the veteran was primarily seen for complaints related to 
a hiatal hernia, anxiety, and heart disease.  
The veteran was afforded a VA medical examination in June 
1987.  The report of this examination indicates that the 
veteran reported a history of a duodenal ulcer but that there 
was no evidence of an ulcer in the upper gastrointestinal 
series.  

The veteran was admitted to the VA Medical Center in Kansas 
City in July 1992.  Treatment records from this 
hospitalization provide the following diagnoses:  manic 
episode, bipolar affective disorder, brief reactive 
psychosis; angina, myocardial infarction, peptic ulceration; 
left wrist sprain; and vertigo.  The medical records from 
this period of hospitalization do not include any mention of 
a surgery or treatment of a duodenal ulcer.  

The veteran was provided with a VA medical examination in 
October 1994 in order to evaluate the severity of his 
service-connected duodenal ulcer.  The veteran reported a 
history of complaints regarding vomiting, dizziness, right 
upper abdominal pain, heart burn radiating into the chest, 
and periodic acid eructation.  On physical examination, the 
abdomen was soft and supple, with no hepatosplenomegaly.  
There was tenderness elicited in the left parepigastric area 
and the supraumbilical and the left paraumbilical areas.  
There was no rebound tenderness or rigidity noted, nor were 
masses felt.  The bowel sounds were slightly hyperactive.  
The examination report provided the following diagnoses:  (1) 
status post transthoracic repair of a hiatal hernia and (2) 
rule out duodenal ulcer.  There is a handwritten notation to 
the report which states "No evidence of duodenal ulcer."

The veteran was provided with a VA x-ray examination in 
December 1994.  The report of this examination indicates that 
the fluoroscopy and film study of the stomach and duodenum 
reveal no evidence of ulceration or other pathology.  The 
visualized small intestine was normal.  The examiner's 
impression was of a normal stomach, duodenum, and proximal 
small bowel.  

An August 1996 letter from a private physician, J. Chase, 
M.D., indicates that he had seen the veteran in the preceding 
year for the hypertension, benign prostatic hypertrophy, and 
coronary artery disease.  An August 1996 letter from S. 
Mabee, M.D., of the Akron Clinic, has also been associated 
with the claims folder.  This letter indicates that the 
veteran was seen in 1995 for complaints of chest and 
abdominal pain.  An upper gastrointestinal study showed mild 
esophageal reflux.  The veteran was also referred to a 
cardiologist.  The veteran's diagnoses were listed as 
atherosclerotic heart disease, status post coronary artery 
bypass grafting, gastroesophageal reflux, benign prostatic 
hypertrophy, probably chronic obstructive pulmonary disease, 
hyperlipidemia, and mitral valve prolapse.  

A February 1997 treatment record from M. Hughes, M.D., 
indicates that the veteran complained of gaining weight.  The 
veteran weighed 198 pounds, an increase of 21 pounds from the 
preceding year.

A March 1997 private treatment note from a J. Maxwell, M.D. 
indicates that the veteran was complained of nausea, 
vomiting, and diarrhea which was likely related to treatment 
for Helicobacter.  Another March 1997 treatment note 
demonstrates that a biopsy report showed mild esophagitis 
consistent with reflux.  The report further states that the 
veteran's Campylobacter-like organism test was positive, 
which the examiner noted could account for the history of 
recurrent ulcer disease.  The report of the March 1997 
esophagogastroduodenoscopy indicates that the veteran had 
intractable reflux with pyrosis and regurgitation 
unresponsive to medical prescription.  The duodenal bulb 
showed scattered erosions and some inflammation.  The second 
portion was normal.  The assessment was intractable 
gastroesophageal reflux disease with esophagitis with a 
history of duodenal 
ulcer - rule out Helicobacter.  

The impairment caused by the veteran's service-connected 
duodenal ulcer is evaluated under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  According to the VA's SCHEDULE 
FOR RATING DISABILITIES, codified in C.F.R. Part 4 (1998), a 
moderate disability, manifested by recurring episodes of 
severe symptoms two or three times per year averaging 10 ten 
days in duration, or with continuous moderate manifestations, 
is rated 20 percent disabling.  A moderately severe 
disability, with impairment of health manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year, is rated 40 percent disabling.  Id.  The 
highest, or 60 percent rating, is assigned for a severe 
disability, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.  

The evidence of record demonstrates that the veteran is 
gaining rather than losing weight with an increase of 21 
pounds in February 1997.  However, the evidence documents 
complaints of periodic vomiting, nausea and cramping.  
Nevertheless, the current evidence reflects no complaints of 
hematemesis or melena.  Also, the current treatment records 
reflect no diagnosis of anemia.  Additionally, the medical 
evidence demonstrates that the veteran experiences other 
nonservice-connected gastrointestinal disabilities.  A VA 
medical examination in October 1994 provided the following 
diagnoses:  (1) status post transthoracic repair of a hiatal 
hernia and (2) rule out duodenal ulcer.  There was a 
handwritten notation to the report which stated "[n]o 
evidence of duodenal ulcer."  A VA x-ray examination in 
December 1994 indicated that the fluoroscopy and film study 
of the stomach and duodenum revealed no evidence of 
ulceration or other pathology.  The visualized small 
intestine was normal.  The examiner's impression was of a 
normal stomach, duodenum, and proximal small bowel.  The 
March 1997 esophagogastroduodenoscopy indicated that the 
veteran had intractable reflux with pyrosis and regurgitation 
unresponsive to medical prescription.  The duodenal bulb 
showed scattered erosions and some inflammation.  The second 
portion was normal.  The assessment was of intractable 
gastroesophageal reflux disease with esophagitis with a 
history of duodenal ulcer - rule out Helicobacter.

In summary, the medical evidence of record does not 
demonstrate that the veteran has anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year productive 
of a moderately severe disability, in order to justify an 
increased evaluation to the 40 percent level.  Id.  
Furthermore, the most recent medical evidence of record 
attributes the veteran's current gastrointestinal complaints 
to his nonservice-connected gastroesophageal reflux disease 
with esophagitis.  Accordingly, a rating in excess of 20 
percent for the veteran's service-connected duodenal ulcer 
disorder is not warranted.   

II.  Temporary Total Disability Rating Based on 
Hospitalization from July 4, 1992, to July 29, 1992, for a 
Service-Connected Disability

The veteran contends that he was hospitalized from July 4, 
1992, to July 29, 1992, for treatment of his service-
connected duodenal ulcer disorder, and therefore, a temporary 
total disability rating based on this hospitalization is 
warranted.  A total disability rating (100 percent) will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days.  
38 C.F.R. § 4.29.  

Hospital records from the Kansas City VA Medical Center 
indicated that the veteran was hospitalized from July 4, 
1992, to July 29, 1992.  The following diagnoses were 
reported on the discharge summary:  manic episode, bipolar 
affective disorder, brief reactive psychosis, angina, 
myocardial infarction, peptic ulceration, left wrist sprain, 
and vertigo.  The report indicates that the veteran was 
brought to the VA Medical Center by the police because he was 
not sleeping and was talking continuously.  

A Mental Status Evaluation during the veteran's 
hospitalization in July 1992, reported that the veteran had a 
"very anti-authority" attitude.  He spoke in a loud 
monotonous voice.  His speech was loud and pressured.  His 
facial expressions were angry.  His affect was constricted 
and at times was inappropriate.  Mood was described as being 
very disgusted.  Thought processes were loose, 
circumstantial, and tangential.  The veteran was described as 
markedly grandiose.  He denied auditory hallucinations but 
stated that God spoke to him all the time.  The veteran 
reported no sleep for the 5 days preceding admission.  The 
veteran's voice was described as hoarse, which was considered 
evidence of having been engaged in constant high speech.  The 
veteran reported that he while he was in jail he was 
motivating all the other prisoners for the revolution.  The 
veteran was also described as paranoid, stating that he felt 
the Federal Bureau of Investigation (FBI) was after him.  The 
veteran was also observed to be hyper-talkative, and to 
engage in singing, whistling like a bird, barking like a dog, 
calling the FBI from the hospital, covering windows and doors 
so no one could see him, and making threats.  During the 
course of his hospitalization the veteran was described as 
having no insight into his psychiatric illness.  He was 
treated with Lithium and Haldol and showed significant 
improvement.  The progress notes from the veteran's July 1992 
hospitalization are silent for any procedures or surgery for 
the veteran's service-connected duodenal ulcer.  

The evidence of record clearly demonstrates that although 
this period of hospitalization was in excess of 21 days, it 
was for his nonservice-connected psychiatric disorders.  The 
veteran alleges that this period of hospitalization was for 
treatment for his service-connected duodenal ulcer.  However, 
the evidence demonstrates that the veteran was brought to the 
VA Medical Center by the police from jail due to the fact 
that he was not sleeping and was talking continuously.  The 
veteran was diagnosed with a manic episode, bipolar affective 
disorder, and brief reactive psychosis.  The treatment 
records demonstrate that the veteran was receiving treatment 
for his delusional and grandiose behaviors.  The discharge 
summary is silent as to any procedures or surgery for the 
veteran's service-connected duodenal ulcer.  

Although the veteran was hospitalized for the statutorily 
required period of time, he was not hospitalized for a his 
service-connected duodenal ulcer.  Accordingly, the Board 
finds that the criteria for a temporary total disability 
rating based on hospitalization for a service-connected 
disability are not met, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29.  



ORDER

The claim for entitlement to an increased evaluation for 
service-connected duodenal ulcer is denied.  The claim for 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization in 
July 1992 is denied.


REMAND

The veteran contends that he incurred an additional 
disability as a result of VA treatment in June 1957 at the 
Cleveland VA Medical Center and therefore that he is entitled 
to compensation as per 38 U.S.C.A. § 1151.  The evidence of 
record demonstrates that the veteran was admitted to the 
Cleveland VA Medical Center in May 1957 due to complaints of 
epigastric and retrosternal pain.  The discharge summary from 
this admission demonstrates that the veteran underwent a 
transthoracic repair of an esophageal hiatus hernia.  The 
postoperative course was described as satisfactory with the 
exception of a stitch abscess which was treated and improved.

The veteran claimed entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of this 
treatment.  This claim was denied in a January 1996 rating 
decision.  The veteran filed a notice of disagreement with 
this decision, and a statement of the case was issued in June 
1996.  In February 1997, the veteran submitted a VA Form 9 in 
order to perfect a substantive appeal to the Board.  In March 
1997, the RO informed the veteran that his Form 9 was not 
filed in a timely manner and therefore did not perfect the 
appeal.  The veteran signaled his disagreement as to this 
decision, and in July 1998 the RO issued a statement of the 
case as to whether the veteran had filed a timely appeal as 
to compensation under 38 U.S.C.A. § 1151.  However, the 
veteran has not filed a substantive appeal as to this issue, 
and as such that decision became final.  38 U.S.C.A. § 7105 
(West 1991).

The veteran subsequently filed a claim to reopen the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, which was denied by a rating decision 
dated in July 1998.  The RO informed the veteran at that time 
that he failed to introduce new and material evidence in 
regard to his claim.  The veteran subsequently submitted a VA 
Form 9, which was treated by the RO as a notice of 
disagreement.  A statement of the case as to the issue of 
whether the veteran had submitted new and material evidence 
as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of the transthoracic repair 
of the esophageal hernia was issued in August 1998.  

After the veteran's claims folder had been transferred to the 
Board and in October 1998, further written contentions, a 
duplicate VA Form 9, and medical records were received by VA.  
The Board interprets the veteran's written contentions as a 
substantive appeal as to this issue.  Accordingly, the 
veteran has perfected his appeal as to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
as a result of the May 1957 transthoracic repair.

The veteran also submitted recent medical records from the 
Cuyahoga Falls General Hospital Pain Management Center.  
These records indicated that the veteran experienced pain 
from his "thoracotomy scar, [left] scapula."  The Board 
notes that the RO has not had an opportunity to evaluate this 
additional evidence, nor has a supplemental statement of the 
case been issued since its receipt.  Furthermore, the veteran 
has not submitted a written waiver as to his right to have 
the RO review the additional evidence.  The Board therefore 
decides that this issue must be remanded to the RO for 
additional consideration.  38 C.F.R. § 20.1304(c) (1998). 

Additionally, the evidence of record is unclear as to 
symptoms objectively manifested.  Moreover, a medical opinion 
as to whether the current complaints are residuals of the 
surgery at the VA Medical Center in 1957 should be obtained.  
In this regard, all pertinent medical records of the 1957 
hospitalization should be associated with the claims file.

In deciding whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court)  provided a standard, adopted 
from a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991); see Chisholm v. Secretary of 
Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

The standard adopted by the Court in Colvin, required a 
two-step analysis when a veteran seeks to reopen a final 
decision based on new and material evidence.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, the VA must 
determine whether the evidence presented or secured since the 
last final disallowance is "new and material."  Id; see 
also Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en 
banc) (holding that a denial on the merits and a 
determination that a claim is not well grounded both 
constitute a "disallowance" of a claim).  If it is, the VA 
must then reopen the claim and review the new evidence "in 
the context of" the old to determine whether the prior 
disposition of the claim should be altered.  Manio, 1 Vet. 
App. at 145; Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, No. 98-7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 
1998); 38 C.F.R. § 3.156(a) (1997).  Therefore, the Federal 
Circuit overruled the Colvin test for the purposes of 
reopening claims for the award of veterans' benefits.  Hodge, 
No. 98-7017, slip op. at 11.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added). The Federal 
Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, No. 98-7017, slip op. at 14.  Accordingly, the RO 
should consider the holding in Hodge, when determining if new 
and material evidence has been submitted to reopen the 
veteran's claim of whether new and material evidence has been 
submitted to reopen the claim for VA compensations benefits 
under the provisions of 38 C.F.R. §38 U.S.C.A. § 1151.

Accordingly, this issue is remanded for the following 
actions:  

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for the disability in issue.  The RO 
should then obtain all treatment records 
which have not been previously associated 
with the claims file.  

2.  The RO should obtain, the medical 
records from the VA Medical Center in 
Cleveland, Ohio, covering of the 
veteran's hospitalizations for treatment 
for esophageal hiatus hernia, to include 
progress notes, doctor's and nurse's 
notes, and any consultation reports.  The 
RO should also request the VA Medical 
Center in Cleveland to furnish copies of 
any treatment records as to the residuals 
of the transthoracic repair. 

3.  After all the available medical 
records have been received, a VA 
examination should be conducted to 
determine the nature and severity of any 
residuals of the transthoracic repair of 
the esophageal hiatus hernia.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If any residual 
of the transthoracic repair of the 
esophageal hiatus hernia is found, the 
examiner is requested to render an 
opinion as to whether this disorder(s) 
represents additional disability which 
resulted from the treatment rendered 
during the veteran's hospitalization at 
the VA Medical Center in Cleveland, Ohio, 
and which is not coincidental to said 
treatment, the result of natural 
progression of any involved disease or 
disability, or the necessary consequences 
of medical or surgical treatment.  
"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from the medical or 
surgical treatment administered.  38 
C.F.R. 3.358 (1998).  If the examiner 
deems a review by another specialist(s) 
is required, it should be accomplished.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims file, to 
include relevant treatment records from 
the Cleveland VA Medical Center and a 
copy of this remand, are to be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file has been 
reviewed prior to the examination. 

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  The RO should then readjudicate the 
veteran's claim.  If the decision with 
respect to the claim remains adverse, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and provided with a 
reasonable period of time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


- 2 -


